Citation Nr: 0506393	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  01-08 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a neck injury with a simple C-2 fracture and 
degenerative disc disease (a cervical spine disability), 
currently evaluated as 60 percent disabling.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
RO that increased the rating assigned to the service-
connected cervical spine disability rating from 10 to 30 
percent, effective on May 14, 1999.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in July 2003.  

In December 2003, the Board remanded the case for additional 
development of the record.  

In a May 2004 rating decision, the RO increased the 
evaluation to 60 percent, effective on May 14, 1999.  Since 
the veteran is presumed to be seeking the highest possible 
rating available, the appeal as to the evaluation of that 
disability continues.  AB v. Brown, 6 Vet. App. 35 (1993).   



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected cervical spine disability is not 
shown to be productive of more than pronounced intervertebral 
disc syndrome or severe limitation of function due to pain; 
neither ankylosis of the cervical spine nor more than a mild 
neurological deficit of either upper extremity is 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of the 
60 percent evaluation for the service-connected cervical 
spine disability manifested by connected residuals of a neck 
injury with a simple C-2 fracture and degenerative disc 
disease are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5010, 5282, 5290, 5293, 8514 
(prior to September 26, 2003) and 5003, 5010, 5238, 5241, 
5242, 5243 (effective on September 26, 2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in January 2004, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Because this case was 
pending when VCAA was enacted, the notice was provided after 
the initial decision.  

The Pelegrini Court noted that it did not intend to void RO 
decisions made prior to proper VCAA notice.  It provided a 
remedy for delayed notice, which was a remand for the RO to 
provide the necessary notice, or for the Board to provide 
reasons and bases as to why the veteran was not prejudiced by 
the lack of notice.  Pelegrini v. Principi, at 120, 122-124.  
The required VCAA notice was ultimately provided by the RO in 
the January 2004 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for an increased rating.  The veteran 
was afforded VA examinations in July 1999, April 2003 and 
April 2004 for the purpose of evaluating the severity of the 
service-connected disability.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Factual Background

The veteran contends that his service-connected cervical 
spine disability warrants an evaluation higher than the 60 
percent currently assigned.  

On VA examination in July 1999, April 2003, and April 2004, 
detailed descriptions of the veteran's service injury, post-
service injuries (motor vehicle accidents in 1970 and 1987) 
and his current neck problems were included.  Clinical 
findings essentially remained the same throughout the period 
of the appeal. 

At the April 2004 examination, the veteran rated his 
posterior neck pain as an 2-3 on a scale of 0-10, and 
indicated that the pain increased to 8 or 9 with driving or 
activity such as mowing his yard, long periods of standing, 
or if he had to look up for any reason.  Cold weather also 
increased his neck pain.  

The veteran gave a history of flare-ups of neck pain 
approximately once a month lasting three or four hours and 
accompanied by headaches.  He indicated that he then turned 
the lights down and lay down for several hours until the 
headache abated.  With flare-ups, he stated that avoided neck 
motion and has bed rest for three or four hours.  There was 
no history of incapacitating episodes.  

On examination, his cervical spine forward flexion was done 
five times to 45 degrees with a painful arc of flexion 
between 40 and 45 degrees.  Cervical extension was done three 
times to 20 degrees and was associated with grimacing.  
Painful arc of extension was between 5 and 15 degrees.  

The veteran's lateral flexion also associated with grimacing 
limited to 15 degrees to right and 15 degrees to left.  
Rotation to right was to 40 degrees; left was to 40 degrees 
with associated grimacing with left rotation and painful arc 
of rotation between 40 and 45 degrees of rotation, 
bilaterally.  There was an additional 5 degrees loss of 
extension with repeated extension testing.  

There was also weakened movement in all directions tested.  
There was excess fatigability.  There was no incoordination.  
There was questionable mild atrophy of the left arm and left 
forearm.  There was no lateral neck tenderness or any 
supraclavicular tenderness on either side of the neck at that 
time.  

The sensory examination showed mild numbness in the lateral 
shoulder in the C5 distribution.  There was no numbness to 
light touch over the arms, forearms or hands.  

The examiner's impression was that of cervical spine 
degenerative disk disease and degenerative arthritis.  He 
opined that the functional impairment of the veteran's 
cervical spine was severe.  

The examiner further stated that the veteran had limited 
range of motion of the neck, especially with neck extension, 
and has x-ray evidence of degenerative disk disease and 
arthritis of the cervical spine.  Neck extension was more 
limited and most painful to the veteran.  

The examiner related the additional loss of extension with 
repeated neck extensions to arthritis by the facet joints 
(neural arch joints) which was where the nerve roots exit 
from the cervical spine into the neck.  



Pertinent Criteria

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).   


Analysis

The veteran's cervical spine disability is rated under 
diseases of the musculoskeletal system in VA's Schedule for 
Rating Disabilities.  During the pendency of this appeal, the 
criteria for evaluating a spine disability were revised, 
effective on September 23, 2002 and again on September 26, 
2003.  

Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In deciding such cases, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
If the revised version is more favorable, it can not be 
applied any earlier than the effective date of the change, 
and VA must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  
38 U.S.C.A. § 5110(g); see also VAOPGCPREC 3-2000 (2000).  

Here, both the earlier and the revised criteria were 
appropriately considered by the RO in evaluating the 
veteran's service-connected disability.  

Under the revised criteria, a 100 percent rating is assigned 
for spinal pathology with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
with unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243  

Under the old criteria, a 100 percent rating is assigned for 
spinal pathology resulting in an unfavorable angle, with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 26, 2003).  

In the instant case, the veteran is already assigned the 
maximum schedular rating for intervertebral disc syndrome 
under either the old or the revised rating criteria.  

A 100 percent schedular rating would require actual or 
functional disability equivalent to complete bony fixation of 
the spine at an unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type) as provided for by 
Diagnostic Code 5286.  

A higher rating of 100 percent could also be assigned with 
disability equivalent to residuals of fracture of a vertebra 
with cord involvement, bedridden, or requiring long leg 
braces as provided for by Diagnostic Code 5285.  

As to Diagnostic Code 5286, the Board notes that this 
Diagnostic Code is provided for a disability of the entire 
spine for which the veteran is not service connected.  

As to Diagnostic Code 5285, the veteran is not service 
connected for a fractured vertebra, and assignment of a 
rating under this Diagnostic Code would not be appropriate.  
It is equally clear that even if this Diagnostic Code were 
considered, the actual or functional loss would not be 
equivalent to a disability requiring the veteran to be 
bedridden and to wear long leg braces.  The veteran does not 
contend that he is bedridden or that he is required to wear 
long leg braces, nor are these findings demonstrated on 
examination.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
Diagnostic Code.  Because there are specific Diagnostic Codes 
to evaluate the veteran's intervertebral disc syndrome, 
consideration of other Diagnostic Codes for evaluating the 
disability does not appear appropriate.  38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific Diagnostic Code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of Diagnostic Code should be 
upheld so long as it is supported by explanation and 
evidence).  

Generally, when an evaluation of a disability is based on 
limited motion, the Board must also consider, in conjunction 
with the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 and 
in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

However, when a disability is assigned the maximum rating for 
loss of range of motion, application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not required.  See Spencer v. West, 13 
Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  
In addition, the veteran is not shown to have more than 
severe functional limitation of cervical spine due to pain or 
more than a mild neurological impairment of either upper 
extremities due to disc disease.  

Accordingly, an increased rating for the service- connected 
residuals of a neck injury with a simple C-2 fracture and 
degenerative disc disease.  



ORDER

An increased rating in excess of 60 percent for the service-
connected cervical spine disability is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


